Citation Nr: 0327447	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  03-25 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in New York, New 
York, which denied service connection for PTSD.


REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  A review of the claims folder reveals that the RO 
advised the veteran of the law and regulations implementing 
VCAA.  However, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the veteran was not properly advised of the 
evidence needed to substantiate his claim; that is, once he 
had submitted a "substantially complete application," the 
RO was required to inform him "which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary."  Id.

Compliance requires that, once a "substantially completed 
claim" has been received, that the veteran be notified, via 
letter, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  A general form letter, prepared 
by the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Quartuccio, they should be given 
the opportunity to respond.

In a statement submitted by the veteran dated September 2002, 
he reported treatment at the VA Outpatient Clinic in Clifton 
Park, New York.  The RO should contact that Clinic and 
request all the veteran's treatment records reflecting 
treatment for PTSD.

In October 2002, the RO requested the veteran's service 
personnel records from the National Personnel Records Center 
(NPRC).  To date there has been no response from the NPRC, 
therefore, the RO should again contact the NPRC and request 
the appropriate records.  The veteran's separation document 
reflects that during service, he served aboard the USS LST-
891.  On his first application for compensation benefits, 
received in May 1946, it appears that he was aboard that 
vessel from November 1944 to about June 1945.  According to 
NAVSource Online (www.navsource.org/archives), the ship was 
commissioned on 27 November 1944.  During World War II, the 
LST-891 was assigned to the Asiatic-Pacific theater and 
participated in the assault and occupation of Okinawa Gunto 
in May 1945.  The possibility exists that the veteran was 
exposed to combat.  Additional development should be 
undertaken in this regard.

The RO should prepare a summary of all the veteran's claimed 
stressors and submit the summary along with a copy of the 
veteran's separation documents and all associated service 
documents to the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. § 
3.159 (2003) are fully complied with 
and satisfied.  After the veteran and 
his representative have been given 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for PTSD.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's treatment 
records including those from the VA 
Clinic in Clifton Park, New York.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records.

3.  The RO should contact the NPRC and 
obtain and associate with the claims 
folder the veteran's complete service 
personnel records showing unit of 
assignment, dates of assignment, 
participation in combat operations, 
wounds in action, awards and 
decorations and official travel time 
outside the United States.  The RO 
should attempt to verify the veteran's 
time aboard the LST-891, and the 
vessel's duty area during the time the 
veteran was aboard ship.

4.  The RO should review all pertinent 
evidence, including the veteran's 
service records, written statements, and 
testimony for evidence as to claimed in- 
service stressors.  If necessary, the RO 
should ask the veteran to clarify names, 
ranks, dates, locations, and other 
pertinent information required for 
verification of those stressors.  In 
that event, the RO should advise the 
veteran that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

5.  The RO should then prepare a summary 
of all the claimed stressors.  This 
summary and a copy of the veteran's 
separation documents and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.

6.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor it determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.  

7.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be 
furnished a supplemental statement of 
the case with the law and regulations 
applicable to VCAA and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




